Case 5:19-mj-00415-STE Document1 Filed 08/14/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
v. ) Case No.: 19-MJ-415STE
)
YUJUNG HWANG, ) Violation: 18 U.S.C., § 113(a)(4)
)
Defendant. )
)
INFORMATION
The United States Attorney charges:
Count 1

On or about July 21, 2019, in the Western District of Oklahoma at Fort Sill Military

Reservation, at or near 5530A Hammel Road,

the defendant, did assault “A.D.” by striking, beating, and wounding him.

All in violation of Title 18, United States Code, Section 113(a)(4).

IMOTHY J. DOWNING
nited MUA y
LANEY |\A. COMER

Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, Oklahoma 73503

Tel.: (580) 442-3900

Dated this 14" day of August 2019.

 
